IN THE SUPREME COURT, STATE OF WYOMING

                                             2022 WY 80

                                                                   APRIL TERM, A.D. 2022

                                                                             June 24, 2022


  IN THE INTEREST OF:

  BC-K,

  Appellant
  (Defendant),
                                                                   S-21-0255
  v.

  THE STATE OF WYOMING,

  Appellee
  (Plaintiff).

                  Appeal from the District Court of Sheridan County
                         The Honorable John G. Fenn, Judge
Representing Appellant:
      Office of the State Public Defender: Diane Lozano, Wyoming State Public
      Defender; Kirk A. Morgan, Chief Appellate Counsel; Robin S. Cooper, Senior
      Assistant Appellate Counsel.

Representing Appellee:
      Bridget Hill, Wyoming Attorney General; Jenny L. Craig, Deputy Attorney General;
      Joshua C. Eames, Senior Assistant Attorney General; Donovan Burton, Assistant
      Attorney General.

Before FOX, C.J., and KAUTZ, BOOMGAARDEN, GRAY, JJ., and JOHNSON, D.J.


NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third. Readers are
requested to notify the Clerk of the Supreme Court, Supreme Court Building, Cheyenne, Wyoming 82002, of
any typographical or other formal errors so that correction may be made before final publication in the
permanent volume.
FOX, Chief Justice.

[¶1] The State filed a delinquency petition against BC-K, a minor. The juvenile court
held an adjudicatory hearing on the petition 153 days after the State filed its petition, and
BC-K was adjudicated a delinquent. He appealed, claiming the juvenile court lost subject
matter jurisdiction because it did not hold the adjudicatory hearing within the statutory
ninety-day deadline. We affirm.

                                                 ISSUE

[¶2] The sole issue is whether the juvenile court lost subject matter jurisdiction when it
failed to hold an adjudicatory hearing within ninety days of the State filing its petition, in
accordance with Wyo. Stat. Ann. §§ 14-6-209(c) and 14-6-226(b) (LexisNexis 2021).

                                                FACTS

[¶3] BC-K was adjudicated a delinquent on February 14, 2020, for property destruction
and breach of peace. The juvenile court ordered him to be placed at the Wyoming Boys’
School (WBS). The State amended its delinquency petition on November 3, 2020, a few
weeks before BC-K was scheduled to be discharged from WBS. It alleged BC-K sexually
abused two minors and showed them pornographic videos between July 2018 and February
2020.

[¶4] BC-K denied the allegations at the November 6, 2020, initial hearing on the
amended petition. He requested a jury trial on November 10, 2020. Wyoming Statutes
§§ 14-6-209(c) and 14-6-226(b) require the juvenile court to hold an adjudicatory hearing
within sixty days of the State filing its petition, or ninety days for good cause, and “[i]n no
case shall the court hold the adjudicatory hearing more than ninety (90) days after the date
the petition is filed.” At the November 18, 2020, status conference, the State said it was
ready for trial. The court found good cause existed to extend the adjudicatory hearing
beyond the sixty-day deadline because of COVID-19 concerns and the Wyoming Supreme
Court’s suspension of jury trials. 1 The court set the jury trial for April 5, 2021, 153 days
after the amended petition was filed. BC-K did not object to the adjudicatory hearing being
held beyond the statutory deadline.

[¶5] BC-K waived his right to a jury trial and requested a bench trial, which remained
set for April 5, 2021. After a two-day bench trial, BC-K was adjudicated a delinquent on
three counts. The court ordered BC-K be returned to WBS for an indefinite period of time

1
 During this time, the Seventh and Eighth Orders Amending March 18, 2020 Temporary Plan to Address
Health Risks Posed by the COVID-19 Pandemic were in effect. The Seventh Order suspended all jury trials
until further notice. The Eighth Order went into effect on January 6, 2021 and permitted jury trials if the
court adopted a jury trial operating plan and at the discretion of the judge.


                                                    1
not to exceed his twenty-first birthday, and also ordered him to register as a sex offender.
BC-K timely filed an appeal.

                                STANDARD OF REVIEW

[¶6] BC-K argues the juvenile court lost subject matter jurisdiction over the case when
it failed to hold the adjudicatory hearing within the ninety-day deadline. “The existence of
subject matter jurisdiction is a question of law that we review de novo.” MH v. First Jud.
Dist. Ct. of Laramie Cnty., 2020 WY 72, ¶ 4, 465 P.3d 405, 407 (Wyo. 2020) (quoting
Harmon v. Star Valley Med. Ctr., 2014 WY 90, ¶ 14, 331 P.3d 1174, 1178 (Wyo. 2014)).
This case requires us to interpret Wyo. Stat. Ann. §§ 14-6-209(c) and 14-6-226(b).
“Questions of statutory interpretation are questions of law that we consider de novo.”
Interest of RH v. State, 2022 WY 33, ¶ 7, 505 P.3d 205,       (Wyo. 2022) (citing Matter of
Adoption of ATWS, 2021 WY 62, ¶ 8, 486 P.3d 158, 160 (Wyo. 2021)).

                                       DISCUSSION

I.     The juvenile court did not lose subject matter jurisdiction after it failed to hold
       the adjudicatory hearing within the ninety-day statutory deadline.

[¶7] BC-K argues that §§ 14-6-209(c) and 14-6-226(b) require the juvenile court to
dismiss a case with prejudice if the adjudicatory hearing is not held within ninety days of
the State filing its amended petition. He contends the juvenile court lost jurisdiction after
ninety days. Therefore, he argues, the judgment should be vacated, and his case should be
dismissed with prejudice.

[¶8] “Subject matter jurisdiction is the power to hear and determine cases of the general
class to which the proceedings in question belong.” MH, 2020 WY 72, ¶ 5, 465 P.3d at 407
(quoting Devon Energy Prod. Co., LP v. Grayson Mill Operating, LLC, 2020 WY 28, ¶ 11,
458 P.3d 1201, 1205 (Wyo. 2020)). “If a court lacks subject matter jurisdiction, ‘action
taken by that court, other than dismissing the case, is considered to be null and void.’” Id.
(quoting Devon Energy, 2020 WY 28, ¶ 11, 458 P.3d at 1205).

[¶9] “Juvenile courts are courts of limited jurisdiction.” Interest of RR, 2021 WY 85,
¶ 54, 492 P.3d 246, 261 (Wyo. 2021) (quoting Int. of BG, 2019 WY 116, ¶ 7, 451 P.3d
1161, 1163 (Wyo. 2019)). They “are the creation of the legislature and have powers only
as expressly conferred by the legislature.” Id. We have held the failure to meet a statutory
deadline will not deprive a court of jurisdiction absent an unequivocal expression by the
legislature that the deadline is jurisdictional. Id. at ¶ 58, 492 P.3d at 262 (quoting BG, 2019
WY 116, ¶ 10, 451 P.3d at 1164). We must determine whether §§ 14-6-209(c) and 14-6-
226(b) contain an unequivocal expression that the juvenile court loses jurisdiction if the
ninety-day deadline is not met.



                                              2
[¶10] Wyo. Stat. Ann. § 14-6-209(c) (LexisNexis 2021) reads, in pertinent part:

              The child shall be given an opportunity to admit or deny the
              allegations in the petition. . . . If denied, the court shall set a
              time not to exceed sixty (60) days for an adjudicatory hearing
              or a transfer hearing, unless the court finds good cause to delay
              or postpone the hearing. In no case shall the court hold the
              adjudicatory hearing more than ninety (90) days after the
              date the petition is filed.

(emphasis added). Wyo. Stat. Ann. § 14-6-226(b) (LexisNexis 2021) reads, in pertinent
part:

              If the allegations of the petition are denied, the court may, with
              consent of the parties, proceed immediately to hear evidence
              on the petition or it may set a later time not to exceed sixty (60)
              days for an adjudicatory or a transfer hearing, unless the court
              finds good cause to delay or postpone the hearing. In no case
              shall the court hold the adjudicatory hearing more than
              ninety (90) days after the date the petition is filed.

(emphasis added).

[¶11] When interpreting statutes, “‘we seek the legislature’s intent as reflected in the plain
and ordinary meaning of the words used in the statute,’ giving effect to every word, clause,
and sentence.” Bernal-Molina v. State, 2021 WY 90, ¶ 13, 492 P.3d 904, 908 (Wyo. 2021)
(quoting Blevins v. State, 2017 WY 43, ¶ 27, 393 P.3d 1249, 1256 (Wyo. 2017)). “[T]he
plain, ordinary, and usual meaning of words used in a statute controls in the absence of
clear statutory provisions to the contrary. Where there is plain, unambiguous language used
in a statute there is no room for construction.” Schneider v. State, 2022 WY 31, ¶ 9, 505
P.3d 591, 594 (Wyo. 2022) (quoting Cercy v. State, 2019 WY 131, ¶ 21, 455 P.3d 678, 685
(Wyo. 2019)). “All statutes must be construed in pari materia; and in ascertaining the
meaning of a given law, all statutes relating to the same subject or having the same general
purpose must be considered and construed in harmony.” Matter of Longwell, 2022 WY 56,
¶ 21, 508 P.3d 727, 733 (Wyo. 2022) (quoting State ex rel. Dep’t of Revenue v. UPRC,
2003 WY 54, ¶ 12, 67 P.3d 1176, 1182 (Wyo. 2003)). The “omission of words from a
statute is considered to be an intentional act by the legislature, and this court will not read
words into a statute when the legislature has chosen not to include them.” Hugus v. Reeder,
2022 WY 13, ¶ 8, 503 P.3d 32, 34 (Wyo. 2022) (quoting Merrill v. Jansma, 2004 WY 26,
¶ 29, 86 P.3d 270, 285 (Wyo. 2004)).

[¶12] We have interpreted prior versions of §§ 14-6-209(c) and 14-6-226(b), which
contained the language, “the court shall set a time not to exceed sixty (60) days for an


                                              3
adjudicatory hearing or a transfer hearing.” Interest of MFB, 860 P.2d 1140, 1148 (Wyo.
1993). In MFB, the father filed a motion to dismiss the child neglect petition against him
because the juvenile court did not hold an adjudicatory hearing within sixty days of his
denial of the allegations. Id. The court denied his motion and found the father neglected
his child. Id. at 1145. On appeal, this Court held the juvenile court did not lose jurisdiction.

              The legislature imposed no sanction for the failure of the
              juvenile court to set a time for a hearing within sixty days. We
              hold that it would require an unequivocal expression from the
              legislature for a violation of the statute’s language to result in
              a lack of subject matter jurisdiction. In re Kerr, 481 A.2d at
              1227.

MFB, 860 P.2d at 1149. We found the statutes did not contain unequivocal language
divesting the juvenile court of jurisdiction after sixty days. Id.

[¶13] The legislature amended §§ 14-6-209(c) and 14-6-226(b) after MFB and included
the language, “In no case shall the court hold the adjudicatory hearing more than ninety
(90) days after the date the petition is filed.” 2004 Wyo. Sess. Laws ch. 127, § 2 at 344,
346. BC-K argues the amendment expresses legislative intent that juvenile courts lose
jurisdiction after ninety days. But his argument ignores our decision in In re DSB, where
we interpreted nearly identical language to find the juvenile court retained jurisdiction over
a child neglect case beyond ninety days. 2008 WY 15, ¶ 20, 176 P.3d 633, 638 (Wyo.
2008). Wyo. Stat. Ann. § 14-3-409(c) (LexisNexis 2021) states, in pertinent part:

              The court shall set a time not to exceed sixty (60) days for an
              adjudicatory hearing, unless the court finds good cause to delay
              or postpone the hearing. In no case shall the court hold the
              adjudicatory hearing more than ninety (90) days after the
              date the petition is filed.

(emphasis added). Wyo. Stat. Ann. § 14-3-426(b) contains the same language.

[¶14] In DSB, the mother filed a motion to dismiss the child neglect petition against her
because the juvenile court did not hold an adjudicatory hearing within ninety days of its
filing, and the juvenile court dismissed the case without prejudice. DSB, 2008 WY 15, ¶¶ 6-
7, 176 P.3d at 635. The Department of Family Services refiled its petition, and the court
held the hearing and found the mother neglected her children. Id. at ¶¶ 7-8, 176 P.3d at
635. The mother appealed, arguing the court lost subject matter jurisdiction over the case
when it failed to hold the hearing within the ninety-day deadline, and should have
dismissed with prejudice. Id. at ¶ 16, 176 P.3d at 637. We held the juvenile court retained
jurisdiction.



                                               4
                      Unfortunately, the statutes do not include a statement of
              the appropriate remedy for failing to follow the statutory
              deadline. [MFB] involved a prior statute which stated that, if
              the allegations of the petition were denied, the juvenile court
              was required to “set” an adjudicatory hearing within “a time
              not to exceed sixty (60) days.” MFB, 860 P.2d at 1148. In
              response to the appellant’s claim that the juvenile court had lost
              subject matter jurisdiction over the neglect proceeding by
              failing to meet the statutory deadline, we stated that an
              unequivocal expression from the legislature is required before
              a juvenile court loses subject matter jurisdiction over a neglect
              action for a violation of the statutory language and that no such
              unequivocal expression was included in the statutes in effect at
              that time. Id. at 1149.

                      Likewise, §§ 14-3-409 and 14-3-426 do not state that
              the failure to hold an adjudicatory hearing within 90 days
              results in a loss of subject matter jurisdiction over the alleged
              incident of neglect; nor, do they state that the action cannot be
              dismissed without prejudice and re-filed. Thus, there is no
              unequivocal language in the relevant statutes stating that the
              juvenile court loses subject matter jurisdiction to consider the
              alleged neglect, such that a dismissal with prejudice is
              required, when the statutory deadline is violated.

DSB, 2008 WY 15, ¶¶ 19-20, 176 P.3d at 638.

[¶15] The same is true here. Like §§ 14-3-409(c) and 14-3-426(b), §§ 14-6-209(c) and 14-
6-226(b) do not include a statement of the appropriate remedy for failing to follow the
statutory deadline. Because the legislature did not unequivocally state that a juvenile court
loses subject matter jurisdiction if the ninety-day deadline is not met, the juvenile court did
not lose jurisdiction over BC-K’s case when it held the adjudicatory hearing past the
ninety-day deadline. See BG, 2019 WY 116, ¶ 10, 451 P.3d at 1164 (holding the language
of Wyo. Stat. Ann. § 14-3-431(b) “all orders issued under this act shall terminate with
respect to a child adjudicated neglected, when he reaches eighteen (18) years of age” was
an unequivocal expression that the juvenile court lost jurisdiction over the case).

[¶16] The legislature did not amend §§ 14-3-409(c) and 14-3-426(b) after DSB. “[W]hen
this Court interprets a statute and the legislature makes no material legislative change in
the provision thereafter, the legislature is presumed to acquiesce in the Court’s
interpretation.” Mathewson v. State, 2019 WY 36, ¶ 72, 438 P.3d 189, 213 (Wyo. 2019)
(quoting Marfil v. State, 2016 WY 36, ¶ 23, 366 P.3d 969, 975 (Wyo. 2016)).



                                              5
[¶17] BC-K argues his case is distinguishable from MFB because it involved child neglect
and not juvenile delinquency. However, statutes regarding child neglect and those
regarding juvenile delinquency have the same objective. See DSB, 2008 WY 15, ¶ 23, 176
P.3d at 638 (“the overriding purpose of the Child Protection Act and similar statutes is to
protect children”); see also Wyo. Stat. Ann. § 14-6-201(c)(i)-(c)(vi) (the purpose of the
Juvenile Justice Act is to provide for the best interests of the child). We construe statutes
in pari materia and “consider all statutes relating to the same subject or having the same
general purpose and strive to interpret them harmoniously.” Herrick v. Jackson Hole
Airport Bd., 2019 WY 118, ¶ 20, 452 P.3d 1276, 1282 (Wyo. 2019) (quoting Wyo. Jet Ctr.,
LLC v. Jackson Hole Airport Bd., 2019 WY 6, ¶ 12, 432 P.3d 910, 915 (Wyo. 2019)). All
four statutes fall under Title 14, Children. Although the statutes fall under different acts
within the title, there is no reason to interpret their identical language differently, especially
when the legislature has acquiesced in that interpretation. Doing so would lead to the
absurd result that the legislature meant different things when it used identical language.

[¶18] BC-K argues he would be left without a remedy if the juvenile court does not lose
jurisdiction after ninety days. We have previously said the parties bear responsibility to
ensure the deadline is enforced. DSB, 2008 WY 15, ¶ 24, 176 P.3d at 638. The proper
remedy for the juvenile court’s failure to set a timely hearing is “‘a motion to the juvenile
court for a prompt hearing’ and, if such a motion is not acted upon in a timely fashion by
the juvenile court, a ‘petition for a writ of habeas corpus may be filed in this court . . . .’”
seeking dismissal of the case. Id. at ¶ 24, 176 P.3d at 638-39 (quoting MFB, 860 P.2d at
1150). BC-K not only failed to file such a motion, he requested the trial be rescheduled. 2

[¶19] Affirmed.




2
 Because our ruling resolves the appeal, we will not address the State’s additional argument that BC-K
waived his right to enforce the statutory deadline. DSB, 2008 WY 15, ¶ 28 n.2, 176 P.3d at 639 n.2.


                                                  6